TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00547-CR



                                Walter Chad Brannon, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-15-0755-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Walter Chad Brannon was convicted by a jury of the offense of possession

of more than one gram but less than four grams of methamphetamine, a third-degree felony. See

Tex. Health & Safety Code § 481.115(c). Appellant was also found by the trial court to have

prior felony convictions for possession of a firearm by a felon and possession of a controlled

substance, which enhanced the punishment to habitual offender status. See Tex. Penal Code

§ 12.42(d). The court then sentenced appellant to 35 years’ imprisonment.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,
488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided copies

of the motion and brief to appellant; advised appellant of his right to examine the appellate record,

file a pro se brief, and pursue discretionary review following the resolution of the appeal in this

Court; and provided appellant with a form motion for pro se access to the appellate record along

with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014). Appellant filed a pro se brief.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case will be forwarded to the
Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: April 7, 2017

Do Not Publish




                                             3